For Immediate Release Supertel Hospitality Reports 2014 Results with Improved Revenue and Adjusted EBITDA NORFOLK, NE., March 23, 2015 – Supertel Hospitality, Inc. (NASDAQ: SPPR), a real estate investment trust (REIT), today announced its results for the fourth quarter and year ended December 31, 2014. 2014 Fourth Quarter and Full-Year Highlights · Net loss attributable to common shareholders was $(3.8) million for the quarter, compared to $(2.2) million in the fourth quarter 2013, and $(19.7) million for the year, compared to $(4.7) million for the prior year. · Revenue from continuing operations in the fourth quarter was $13.2 million, an increase of 9.7 percent over the same 2013 period and $57.4 million for the full year, an increase of 6.7 percent over the prior year. · Revenue per available room (RevPAR) for the continuing operations hotels in the fourth quarter was $36.63, an increase of 10.2 percent over the same 2013 period, and $40.39 for the year, an increase of 6.8 percent over the prior year. · Adjusted EBITDA was $2.4 million for the quarter, compared to $2.1 million in the fourth quarter 2013, and $13.4 million for the full year 2014, compared to $12.4 million for the prior year. · Adjusted funds from operations (“AFFO”) was $(0.4) million for the quarter, compared to $(0.8) million in the fourth quarter 2013, and $1.5 million for the year, compared to $(0.4) million for the prior year. · Sold three non-core hotels in the fourth quarter and 13 hotels for the full year. Fourth Quarter Operating and Financial Results Supertel’s fourth quarter 2014 revenue from continuing operations rose 9.7 percent to $13.2 million compared to the same year-ago period. Revenue per available room (RevPAR) improved by 10.2 percent to $36.63 over the RevPAR for the fourth quarter 2013.Improving overall market conditions in the Washington D.C. market, increased construction projects in the Midwest and significant capital investments in core hotels have all contributed to the revenue growth. The company had a 2014 fourth quarter net loss attributable to common shareholders of $(3.8) million, or $(0.80) per basic and diluted share primarily due to the non-cash impact of a $5.7 million change in the fair value of derivative liabilities, compared to a net loss of $(2.2) million or $(0.76) per basic and diluted share for the same 2013 period. The change in fair value is recorded as a derivative gain or loss. When the value of the derivatives increases, a loss is recorded and when it decreases, a gain is recorded. One of the key drivers of the value of the derivatives is the market value of the common stock price. Funds from operations (FFO) was $(0.6) million for the 2014 fourth quarter, compared to $4.8 million in the same 2013 period.Adjusted funds from operations (AFFO), which is FFO adjusted to exclude gains and losses on derivative liabilities, acquisition and termination expense, and the terminated equity transactions expense, in the 2014 fourth quarter was $(0.4) million, compared to $(0.8) million in the same 2013 period. Earnings before interest, taxes, depreciation and amortization (EBITDA) were $(0.3) million for the 2014 fourth quarter, compared to $1.6 million in the same year-ago period.Adjusted EBITDA was $2.4 million, compared to $2.1 million for the 2013 fourth quarter.Adjusted EBITDA is EBITDA before noncontrolling interest, net gain/loss on disposition of assets, impairment, preferred stock dividends declared and undeclared, unrealized gain/loss on derivatives, acquisition and termination expense, gain on debt conversion and the expenses of the terminated equity transactions. In the fourth quarter 2014, the 47-hotel same store portfolio reported an increase in revenue per available room (RevPAR) of 10.2 percent to $36.63, driven by a 7.4 percent improvement in occupancy to 58.4 percent, coupled with a 2.6 percent increase in average daily rate (ADR) to $62.70, compared to the 2013 fourth quarter. Full-Year Operating and Financial Results Revenues from continuing operations in 2014 increased $3.6 million or 6.7 percent compared to 2013. The increase can be partially attributed to continued strength in the core midscale portfolio driven primarily by Choice branded properties. Strong construction activity in the Midwest portfolio also contributed to the increase as the mild fall/early winter weather allowed construction and railroad crews to continue working on existing projects. Additionally, the two Alexandria, Virginia properties benefited significantly from local market recovery. Net loss attributable to common shareholders for 2014 was $(19.7) million, or $(5.05) per basic and diluted share, compared with a 2013 net loss attributable to common shareholders of $(4.7) million, or $(1.63) per basic and diluted share for the same period.Of the loss, $14.4 million was the non-cash impact of an increase in the valuation of the derivative liabilities for the year. The fair value of the derivative liabilities increased by an aggregate of $14.4 million and decreased by an aggregate of $10.0 million during 2014 and 2013, respectively. The change in fair value is recorded as a derivative gain or loss. The loss in the current year is primarily due to a change in the conversion price of the Series C Preferred stock and exercise price of the related warrants following the completion of the company’s 2014 second quarter subscription rights offering. For the full year 2014, the company recorded $2.9 million of impairment charges, including $1.6 million against discontinued operations properties and $1.3 million against continuing operations properties, compared to $7.1 million of total impairment charges in 2013. FFO for the full year 2014 was $(13.0) million, compared to $7.9 million for the same 2013 period.Adjusted FFO for 2014 was $1.5 million, compared to $(0.4) million reported at December 31, 2013, an increase of $1.9 million.The increase in adjusted FFO is primarily a result of strengthened industry demand and operating efficiencies. Earnings before interest, taxes, depreciation and amortization (EBITDA) was $(4.6) million compared with $12.0 million for 2013. Adjusted EBITDA, which is EBITDA before noncontrolling interest, net gain/loss on disposition of assets, impairment, preferred stock dividends, unrealized gain/loss on derivatives, acquisition expense and terminated equity transactions, increased to $13.4 million, compared to $12.4 million for 2013, an increase of $1.0 million. The portfolio of 47 same store hotels in 2014, compared with the same period a year earlier, had a 6.8 percent increase in RevPAR to $40.39, caused by a 5.7 percent increase in occupancy to 63.3 percent, and a 1.0 percent increase in ADR to $63.78. Transaction Highlights On June 6, 2014, the company concluded a rights offering, a total of 1,787,204 subscription rights to purchase an equal number of common shares were exercised for $2,849,526.Real Estate Strategies (RES) applied the amount owed to it under a $2.0 million loan to purchase 1,250,000 of the common stock issued. Disposition Program During 2014 the company sold 13 hotels with an aggregate of 1,265 rooms for combined gross proceeds of $22.3 million. The proceeds were used to pay off underlying loans. Sale Date 2014 Hotel Location Rooms Sale Price (in millions) 03/10/14 Super 8 Shawano, WI 55 04/24/14 Baymont Inn & Suites Brooks, KY 65 05/06/14 Super 8 Omaha (West Dodge), NE 06/04/14 Super 8 Boise, ID 06/11/14 Super 8 Clarinda, IA 40 06/23/14 Super 8 Norfolk, NE 64 07/15/14 Savannah Suites Jonesboro, GA 08/21/14 Savannah Suites Stone Mountain, GA 09/19/14 Super 8 Moberly, MO 60 09/30/14 Super 8 Omaha ("M" Street), NE 10/15/14 Days Inn Sioux Falls (Empire), SD 79 10/17/14 Days Inn Shreveport, LA 11/06/14 Super 8 Terre Haute, IN Following the close of the 2014 fourth quarter, the company sold the following hotels: Sale Date 2015 Hotel Location Rooms Sale Price (in millions) 01/15/15 Super 8 West Plains, MO 49 01/29/15 Super 8 Green Bay, WI 83 03/16/15 Super 8 Columbus, GA 74 03/19/15 Sleep Inn & Suites Omaha, NE 90 Proceeds from the sales were used to pay down associated debt and reduce the balance of the revolving credit facility. Currently, the company is marketing eight hotels for sale and expects to generate approximately $24.6 million in gross proceeds. Capital Reinvestment The company invested $3.4 million in capital improvements throughout the portfolio in 2014 to upgrade its properties and maintain brand standards. Notable capital improvements in 2014 included a lobby and fitness center expansion and renovation at the Green Bay, Wisconsin Super 8; interior pool enhancements and exterior patio upgrades at the Fort Wayne, Indiana Comfort Suites; guestroom and lobby renovations at the Pittsburg, Kansas Super 8; and guestroom renovations at the Alexandria, Virginia Comfort Inn. Balance Sheet On December 30, 2014 the company converted the rate on the $4.1 million mortgage loan with GE Capital from 3.73 percent variable to 4.75 percent fixed. In 2014, the company reduced debt by $25.4 million to $92.7 million, in connection with the sale of non-core assets.As of December 31, 2014, Supertel had $74.3 million in outstanding debt on its continuing operations hotels with an average term of 2.0 years and weighted average annual interest rate of 6.5 percent. After the close of the fourth quarter, the company entered into a modification agreement with GE Franchise Finance Commercial LLC (GE) to extend the maturity date of the $10.7 million loan to December 15, 2015. Dividends The company did not declare a dividend on common stock in 2014. The company’s board of directors elected to suspend the payment of monthly dividends commencing December 31, 2013 on the outstanding shares of its 8.00% Series A Cumulative Convertible Preferred Stock (NASDAQ: SPPRP), quarterly dividends on the outstanding shares of its 10.00% Series B Preferred Cumulative Stock (NASDAQ: SPPRO), and the quarterly dividends on the outstanding shares of its 6.25% Series C Cumulative Convertible Preferred Stock to preserve capital and improve liquidity.The board of directors will continue to monitor the dividend policy. Outlook “The results in the fourth quarter 2014, and full year 2014, reflect a significant improvement in the company’s hotel portfolio contribution,” said Bill Blackham, recently appointed Supertel Chief Executive Officer. “While the hotel portfolio RevPAR increases of 6.8 percent lagged the 8.3 percent increase for total industry chain scales in 2014, it is significant to note that the portfolio experienced a 10.2 percent RevPAR increase in the fourth quarter compared to 8.9 percent for total industry chain scales.The portfolio experienced a respectable flow through in our continuing operations hotels of 66.6 percent from increased revenues. This was enhanced by continuing operating efficiencies through asset management, causing property operating income margin expansion for the year to increase from 20.6 percent in 2013 to 24.3 percent in 2014. Additionally, the portfolio’s quality improved as a result of the dispositions of non-strategic hotels in both 2014 and in prior periods. “The true performance for the company in 2014 is also less apparent due to the $14.4 million charge for changes in the derivatives’ fair value in 2014, compared to a $10 million gain in 2013, which is an ongoing GAAP required non-cash valuation adjustment affecting our income statement and is really not connected to our operating performance,” Blackham noted. “Simply eliminating this and other non-cash, non-routine charges results in an Adjusted EBITDA of $13.4 million in 2014 compared to $12.4 million in 2013.It is also important to communicate that underwriting standards in the debt markets became more relaxed in 2014 with improving economic conditions and the company is in a much better position to refinance its debts going forward in the near term as maturities arise.” About Supertel Hospitality, Inc. Supertel Hospitality, Inc. (NASDAQ: SPPR) is a self-administered real estate investment trust that specializes in the ownership of select-service hotels. The company currently owns 52 hotels comprising 4,502 rooms in 20 states. Supertel’s hotels are franchised by a number of the industry’s most well-regarded brand families including Hilton, Choice and Wyndham. For more information or to make a hotel reservation, visit www.supertelinc.com. Contact: Krista Arkfeld, Director of Corporate Communications karkfeld@supertelinc.com 402-371-2520 Forward Looking Statement Certain matters within this press release are discussed using forward-looking language as specified in the Private Securities Litigation Reform Act of 1995, and, as such, may involve known and unknown risks, uncertainties and other factors that may cause the actual results or performance to differ from those projected in the forward-looking statement. These risks are discussed in the Company’s filings with the Securities and Exchange Commission. Selected Financial Data: Balance Sheet As of December 31, 2014 and 2013 (In thousands, except share and per share data) As of December 31, December 31, ASSETS Investments in hotel properties $ $ Less accumulated depreciation Cash and cash equivalents 45 Accounts receivable, net of allowance for doubtful accounts of $25 and $20 Prepaid expenses and other assets Deferred financing costs, net Investment in hotel properties, held for sale, net $ $ LIABILITIES ANDEQUITY LIABILITIES Accounts payable, accrued expenses and other liabilities $ $ Derivative liabilities, at fair value Debt related to hotel properties held for sale Long-term debt Redeemable preferred stock 10% Series B, 800,000 shares authorized; $.01 par value, 332,500 shares outstanding, liquidation preference of $8,312 EQUITY Shareholders' equity Preferred stock,40,000,000 shares authorized; 8% Series A, 2,500,000 shares authorized, $.01 par value, 803,270 shares outstanding, liquidation preference of $8,033 8 8 6.25% Series C, 3,000,000 shares authorized, $.01 par value, 3,000,000 shares outstanding, liquidation preference of $30,000 30 30 Common stock, $.01 par value, 200,000,000 shares authorized; 4,692,965 and 2,897,539 shares outstanding 47 29 Additional paid-in capital Accumulated deficit Total shareholders' equity Noncontrolling interest Noncontrolling interest in consolidated partnership, redemption value $25 and $87 90 Total equity $ $ Statement of Operations For the three and twelve months ended December 31, 2014 and 2013, respectively (In thousands, except per share data) Three months ended December 31, Twelve months ended December 31, Unaudited Unaudited REVENUES Room rentals and other hotel services $ EXPENSES Hotel and property operations Depreciation and amortization General and administrative Acquisition and termination expense 0 0 Terminated equity transactions 0 76 EARNINGS (LOSS) BEFORE NET GAINS (LOSSES) ON DISPOSITIONS OF ASSETS, OTHER INCOME, INTEREST EXPENSE, AND INCOME TAXES $ 40 $ $ $ Net gain (loss) on dispositions of assets 1 Derivative gain (loss) Other income (loss) 3 23 34 Interest expense Loss on debt extinguishment Impairment losses EARNINGS (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES $ Income tax (expense) benefit 0 0 0 0 EARNINGS (LOSS) FROM CONTINUING OPERATIONS $ Gain (loss) from discontinued operations NET LOSS $ Loss attributable to noncontrolling interest 4 2 23 2 NET LOSS ATTRIBUTABLE TO CONTROLLING INTERESTS $ Preferred stock dividend declared and undeclared NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ NET EARNINGS (LOSS) PER COMMON SHARE - BASIC AND DILUTED: EPS from continuing operations $ EPS from discontinued operations $ EPS Basic and Diluted $ Reconciliation of Non-GAAP Financial Measures Funds From Operations (Unaudited - In thousands, except per share data) Three months Twelve months ended December 31, ended December 31, Weighted average number of shares outstanding for EPS basic diluted Weighted average number of shares outstanding for FFO per share basic diluted Reconciliation of Weighted average number of shares for EPS diluted to FFO per share diluted: EPS diluted shares Common stock issuable upon exercise or conversion of: Restricted stock 0 1 0 2 Warrants 0 0 Series A Preferred Stock 0 0 FFO,Number of Diluted Shares Denominator: Weighted average number of common shares - basic Adjusted FFO Restricted stock 0 0 5 0 Convertible loan 0 0 0 Preferred stock 0 0 0 Warrants 0 0 0 Weighted average number of common shares - diluted Adjusted FFO Reconciliation of net loss to FFO and Adjusted FFO, basic and diluted Net loss attributable to common shareholders $ Depreciation and amortization, including discontinued operations Net (gain) loss on disposition of assets 26 Impairment FFO available to common shareholders-basic $ Series C Preferred Stock 0 0 0 FFO available to common shareholders-diluted $ FFO available to common shareholders-basic $ Unrealized (gain) loss on derivatives Acquisition and termination expense 0 0 Gain on debt conversion 0 0 0 Terminated equity transactions 0 76 Adjusted FFO - basic $ Convertible debt 0 0 85 0 Series C Preferred Stock 0 0 0 Adjusted FFO- diluted $ FFO per share - basic $ Adjusted FFO per share - basic $ FFO per share - diluted $ Adjusted FFO per share - diluted $ FFO and Adjusted FFO (“AFFO”) are non-GAAP financial measures.We consider FFO and AFFO to be market accepted measures of an equity REIT's operating performance, which are necessary, along with net earnings (loss), for an understanding of our operating results.FFO, as defined under the National Association of Real Estate Investment Trusts (NAREIT) standards, consists of net income computed in accordance with GAAP, excluding gains (or losses) from sales of real estate assets, plus depreciation, amortization and impairment of real estate assets. We believe our method of calculating FFO complies with the NAREIT definition.AFFO is FFO adjusted to exclude gains or losses on derivative liabilities and gain on debt conversion, which are non-cash charges against income and which do not represent results from our core operations. AFFO also adds back acquisition costs and equity offering expense. FFO and AFFO do not represent amounts available for management’s discretionary use because of needed capital replacement or expansion, debt service obligations, or other commitments and uncertainties.FFO and AFFO should not be considered as alternatives to net income (loss) (computed in accordance with GAAP) as an indicator of our liquidity, nor are they indicative of funds available to fund our cash needs, including our ability to pay dividends or make distributions.All REITs do not calculate FFO and AFFO in the same manner; therefore, our calculation may not be the same as the calculation of FFO and AFFO for similar REITs. Diluted FFO per share and diluted Adjusted FFO per share are computed after adjusting the numerator and denominator of the basic computation for the effects of any dilutive potential common shares outstanding during the period. The Company’s outstanding stock options and certain warrants to purchase common stock would be antidilutive and are not included in the dilution computation. We use FFO and AFFO as performance measures to facilitate a periodic evaluation of our operating results relative to those of our peers.We consider FFO and AFFO to be useful additional measures of performance for an equity REIT because it facilitates an understanding of the operating performance of our properties without giving effect to real estate depreciation and amortization, which assume that the value of real estate assets diminishes predictably over time.Since real estate values have historically risen or fallen with market conditions, we believe that FFO and AFFO provide a meaningful indication of our performance. EBITDA and Adjusted EBITDA (Unaudited - In thousands) Three months Twelve months ended December 31, ended December 31, RECONCILIATION OF NET LOSS TO EBITDA AND ADJUSTED EBITDA Net loss attributable to common shareholders Interest expense, including discontinued operations Loss on debt extinguishment 18 Income tax benefit, including discontinued operations - Depreciation and amortization, including discontinued operations EBITDA Noncontrolling interest Net gain on disposition of assets 26 Impairment Preferred stock dividend declared and undeclared Unrealized (gain) loss on derivatives Acquisition and termination expense - - Gain on debt conversion - - - Terminated equity transactions - 76 Adjusted EBITDA EBITDA and Adjusted EBITDA are financial measures that are not calculated in accordance with accounting principles generally accepted in the United States of America (“GAAP”). We calculate EBITDA and Adjusted EBITDA by adding back to net earnings (loss) available to common shareholders certain non-operating expenses and non-cash charges which are based on historical cost accounting and we believe may be of limited significance in evaluating current performance. We believe these adjustments can help eliminate the accounting effects of depreciation and amortization and financing decisions and facilitate comparisons of core operating profitability between periods, even though EBITDA and Adjusted EBITDA also do not represent an amount that accrues directly to common shareholders. In calculating Adjusted EBITDA, we add back noncontrolling interest, net (gain) loss on disposition of assets, preferred stock dividends, acquisition expenses and equity offering expense which are cash charges. We also add back impairment and unrealized gain or loss on derivatives and gain on debt conversion, which are non-cash charges. EBITDA and Adjusted EBITDA do not represent cash generated from operating activities determined by GAAP and should not be considered as alternatives to net income, cash flow from operations or any other operating performance measure prescribed by GAAP. EBITDA and Adjusted EBITDA are not measures of our liquidity, nor are they indicative of funds available to fund our cash needs, including our ability to make cash distributions. Neither do the measurements reflect cash expenditures for long-term assets and other items that have been and will be incurred. EBITDA and Adjusted EBITDA may include funds that may not be available for management’s discretionary use due to functional requirements to conserve funds for capital expenditures, property acquisitions, and other commitments and uncertainties. To compensate for this, management considers the impact of these excluded items to the extent they are material to operating decisions or the evaluation of our operating performance. EBITDA and Adjusted EBITDA, as presented, may not be comparable to similarly titled measures of other companies. Property Operating Income (POI) – Continuing and Discontinued Operations This presentation includes non-GAAP financial measures, and should not be considered as an alternative to loss from continuing operations or loss from discontinued operations, net of tax.The company believes that the presentation of hotel property operating income (POI) is helpful to investors, and represents a more useful description of its core operations, as it better communicates the comparability of its hotels’ operating results. Same store results for the quarter are for 47 hotels in continuing operations. Unaudited-In thousands, except statistical data: Three months Twelve months ended December 31, ended December 31, Total Same Store Hotels: Revenue per available room (RevPAR): $ Average daily room rate (ADR): $ Occupancy percentage: % Revenue from room rentals and other hotel services consists of: Room rental revenue $ Telephone revenue 2 3 9 11 Other hotel service revenues Total revenue from room rentals and other hotel services $ Hotel and property operations expense Total hotel and property operations expense $ Property Operating Income ("POI") Total property operating income $ POI as a percentage of revenue from room rentals and other hotel services Total POI as a percentage of revenue % Discontinued Operations Room rentals and other hotel services Total room rental and other hotel services $ Hotel and property operations expense Total hotel and property operations expense $ Property Operating Income ("POI") Total property operating income $ POI as a percentage of revenue from room rentals and other hotel services Total POI as a percentage of revenue % POI from continuing operations is reconciled to net loss as follows: (Unaudited - In thousands) Three months Twelve months ended December 31, ended December 31, Net loss $ Depreciation and amortization, including discontinued operations Net gain on disposition of assets, including discontinued operations 27 Derivative (gain) loss Other income Interest expense, including discontinued operations Loss on debt extinguishment 18 General and administrative expense Acquisition and termination expense 0 0 Terminated equity transactions 0 76 Impairment losses Room rentals and other hotel services - discontinued operations Hotel and property operations expense - discontinued operations POIcontinuing operations $ POI from discontinued operations is reconciled to loss from discontinued operations, net of tax, as follows: (Unaudited - In thousands) Three months Twelve months ended December 31, ended December 31, Gain (loss) from discontinued operations $ Depreciation and amortization from discontinued operations 0 Net gain on disposition of assets from discontinued operations Interest expense from discontinued operations Loss on debt extinguishment 0 20 Impairment losses from discontinued operations Income tax benefit from discontinued operations 0 0 0 0 POI - discontinued operations $ Three months Twelve months ended December 31, ended December 31, POIcontinuing operations POIdiscontinued operations Total - POI $ Total POI as a percentage of revenues 23.0% 18.1% 24.3% 20.6% Results of Operations For three and twelve months ended December 31, 2014 and 2013, respectively The following table represents our RevPAR, ADR and occupancy by region and by chain scale for the three and twelve months ended December 31, 2014 and 2013, respectively. The comparisons of same store operations are for 47* hotels owned as of October 1, 2013 and January 1, 2013, respectively and include 44 held for use hotels and three held for sale hotels that are classified in continuing operations. Same store calculations exclude nine properties which are held for sale and included in discontinued operations. Region Three months ended December 31, 2014 Three months ended December 31, 2013 RevPAR Occupancy ADR RevPAR Occupancy ADR Mountain $ 35.72 62.8% $ 56.86 $ 29.30 52.7% West North Central 61.2% 58.9% East North Central 59.4% 56.3% Middle Atlantic/New England 70.0% 67.8% South Atlantic 53.2% 48.8% East South Central 56.7% 53.9% West South Central 60.6% 43.2% Total Same Store 58.4% 54.4% States included in the Regions Mountain Montana West North Central Iowa, Kansas, Missouri, Nebraska and South Dakota East North Central Indiana and Wisconsin Middle Atlantic Pennsylvania South Atlantic Florida, Maryland, North Carolina, Virginia and West Virginia East South Central Kentucky and Tennessee West South Central Louisiana Region Twelve months ended December 31, 2014 Twelve months ended December 31, 2013 RevPAR Occupancy ADR RevPAR Occupancy ADR Mountain $ 43.83 72.6% $ 60.37 $ 39.78 68.6% $ 58.03 West North Central 64.7% 62.9% East North Central 64.4% 62.8% Middle Atlantic/New England 71.0% 69.8% South Atlantic 61.1% 56.2% East South Central 59.6% 56.6% West South Central 59.6% 44.0% Total Same Store 63.3% 59.9% *The following properties have been removed from the same store continuing operations portfolio during the 2014 reporting period and classified as held for sale in discontinued operations: Boise, Idaho Super 8 Columbus, Georgia Super 8 Terre Haute, Indiana Super 8 Green Bay, Wisconsin Super 8 The following property has been removed from the held for sale portfolio during the reporting period and reclassified as held for use, and is now included in the continuing operations presentation: Sioux Falls, South Dakota (Airport) Days Inn Brand Three months ended December 31, 2014 Three months ended December 31, 2013 RevPAR Occupancy ADR RevPAR Occupancy ADR Upscale Hilton Garden Inn 60.5% 56.1% Total Upscale 60.5% 56.1% Upper Midscale Comfort Inn/Suites 60.4% 56.4% Other Upper Midscale 57.9% 45.1% Total Upper Midscale 60.2% 55.9% Midscale Sleep Inn 46.3% 37.1% Quality Inn 47.5% 43.0% Total Midscale 47.0% 40.5% Economy Days Inn 54.4% 47.5% Super 8 61.4% 59.0% Other Economy 51.8% 51.6% Total Economy 58.3% 54.7% Total Same Store Hotels 58.4% 54.4% Brand Twelve months ended December 31, 2014 Twelve months ended December 31, 2013 RevPAR Occupancy ADR RevPAR Occupancy ADR Upscale Hilton Garden Inn 66.6% 63.0% Total Upscale 66.6% 63.0% Upper Midscale Comfort Inn/Suites 64.8% 61.8% Other Upper Midscale 49.7% 46.8% Total Upper Midscale 64.1% 61.1% Midscale Sleep Inn 54.7% 49.4% Quality Inn 51.6% 44.1% Total Midscale 52.9% 46.3% Economy Days Inn 61.1% 55.5% Super 8 65.7% 63.7% Other Economy 59.8% 54.3% Total Economy 63.7% 60.3% Total Same Store Hotels 63.3% 59.9%
